943 So.2d 1015 (2006)
Terezinha SAEZ, Appellant,
v.
ENTERPRISE LEASING COMPANY, a Foreign Corporation, and Allstate Insurance Company, a Foreign Corporation, Appellees.
No. 4D06-1235.
District Court of Appeal of Florida, Fourth District.
December 13, 2006.
Carlos A. Bodden of Ellis & Ged, P.A., Boca Raton, for appellant.
Christopher W. Wadsworth and Lawrence E. Root of Wadsworth & King, L.L.L.P., Miami, for appellee Enterprise Leasing Company, a Foreign Corporation.
PER CURIAM.
Affirmed. See McKnight v. Evancheck, 907 So.2d 699, 700 (Fla. 4th DCA 2005).
KLEIN, HAZOURI and MAY, JJ., concur.